Citation Nr: 0925992	
Decision Date: 07/13/09    Archive Date: 07/21/09

DOCKET NO.  06-30 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the character of the appellant's discharge 
constitutes a bar to VA benefits.


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Esq.


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1969 to 
September 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 administrative 
decision of a Department of Veterans Affairs (VA) Regional 
Office (RO).


FINDINGS OF FACT

1.  Upon the appellant's enlistment into service on July 24, 
1969, his initial obligated period of service was for three 
years; the appellant served in Vietnam from August 25, 1970 
to July 6, 1971, during which time he developed severe drug 
problems.

2.  Upon returning from Vietnam, the appellant was levied for 
Germany, but went Absent Without Leave (AWOL) on or about 
August 15, 1971, to avoid having to serve there; he remained 
AWOL until on or about September 2, 1972, a total of 383 
days.

3.  The appellant requested separation for the good of the 
service in lieu of trial by court martial for his period of 
AWOL.  The request was accepted, and he received an 
undesirable discharge. 

4.  The appellant was not insane during any part of his 
military service, to include his periods of AWOL, and there 
is no compelling circumstance that would serve as a basis for 
concluding a bar to benefits should not be imposed.

5.  In May 1979, the appellant's discharge was upgraded to 
general/under honorable conditions by the Army Discharge 
Review Board. 

6.  By an October 1988 Administrative Decision, the RO 
determined that the discharge for the period from July 24, 
1969, to September 25, 1972, was considered to be a statutory 
bar to VA benefits under 38 C.F.R. § 3.12(c)(6).  



CONCLUSION OF LAW

The character of the appellant's discharge from military 
service is a bar to entitlement to VA compensation benefits.  
38 U.S.C.A. §§ 101, 5303 (West 2002); 38 C.F.R.§§ 3.12, 3.13, 
3.354 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

At the outset of this decision, the Board finds that the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002) are not applicable to this claim on appeal 
because the appeal turns on a matter of law and not on the 
underlying facts or development of the facts.  See Manning v. 
Principi, 16 Vet. App. 534, 542 (2002).  The United States 
Court of Appeals for Veterans Claims (Court) found in Manning 
that the VCAA can have no effect on appeals that are decided 
on an interpretation of the law as opposed to a determination 
based on fact.  See also Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  
Consequently, the Board is not required to address the RO's 
efforts to comply with the VCAA with respect to the issue 
here on appeal.

Analysis

A person seeking VA benefits must first establish by a 
preponderance of the evidence that the service member, upon 
whose service such benefits are predicated, has attained the 
status of Veteran.  Holmes v. Brown, 10 Vet. App. 38, 40 
(1997).

The term "Veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  VA compensation is 
not payable unless the period of service on which the claim 
is based was terminated by discharge or release under 
conditions other than dishonorable.  38 C.F.R. § 3.12(a).

There are two types of character of discharge bars to 
establishing entitlement for VA benefits: statutory bars 
found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c) and 
regulatory bars listed in 38 C.F.R. § 3.12(d).  The legal 
criteria provides that a discharge or release because of one 
of the following offenses is considered to have been issued 
under dishonorable conditions: acceptance of undesirable 
discharge in lieu of trial by general court-martial; mutiny 
or spying; offense involving moral turpitude (this includes, 
generally, conviction of a felony); willful and persistent 
misconduct; and homosexual acts involving aggravating 
circumstances and other factors affecting the performance of 
duty.  38 C.F.R. § 3.12(d).  

A discharge or release because of willful and persistent 
misconduct will be considered to have been issued under 
dishonorable conditions.  Willful and persistent misconduct 
includes a discharge under other than honorable conditions, 
if it is determined that it was issued because of willful and 
persistent misconduct.  A discharge because of a minor 
offense will not, however, be considered willful and 
persistent misconduct if service was otherwise honest, 
faithful and meritorious.  38 C.F.R. § 3.12(d)(4).

As to the statutory bars, benefits are not payable where the 
former service member was discharged or released under one of 
the following conditions listed under 38 C.F.R. § 3.12(c): 
(1) As a conscientious objector who refused to perform 
military duty, wear the uniform, or comply with lawful order 
of competent military authorities; (2) By reason of the 
sentence of a general court-martial; (3) Resignation by an 
officer for the good of the service; (4) As a deserter; (5) 
As an alien during a period of hostilities, where it is 
affirmatively shown that the former service member requested 
his or her release; and (6) By reason of a discharge under 
other than honorable conditions issued as a result of an 
absence without official leave (AWOL) for a continuous period 
of at least 180 days (the regulation provides certain 
exceptions to this condition).

A person discharged under conditions other than honorable on 
the basis of an AWOL period of at least 180 days is barred 
from receipt of VA benefits "unless such person demonstrates 
to the satisfaction of the Secretary that there are 
compelling circumstances to warrant such prolonged 
unauthorized absence."  38 U.S.C.A. § 5303(a); 38 C.F.R. § 
3.12(c)(6).

As an exception to the above provisions, it is noted that, if 
the evidence shows that the person in question was insane at 
the time of committing the offense leading to the discharge, 
that person is not precluded from benefits by that discharge.  
38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).

Additionally, an honorable or general discharge issued prior 
to October 8, 1977, under authority other than that listed in 
paragraphs (h) (1), (2) and (3) of 38 C.F.R. § 3.12 by a 
discharge review board established under 10 U.S.C. 1553 set 
aside any bar to benefits imposed under paragraph (c) or (d) 
of this section except the bar contained in paragraph (c)(2).  
38 C.F.R. § 3.12(f). 

Unless a discharge review board established under 10 U.S.C.A. 
§ 1553 determines on an individual case basis that the 
discharge would be upgraded under uniform standards meeting 
the requirements set forth in paragraph (g) of this section, 
an honorable or general discharge awarded under one of the 
following programs does not remove any bar to benefits 
imposed under this section: (1) the President's directive of 
January 19, 1977, implementing Presidential Proclamation 4313 
of September 16, 1974; or (2) the Department of Defense 's 
special discharge review program effective April 5, 1977; or 
(3) any discharge review program implemented after April 5, 
1977, that does not apply to all persons administratively 
discharged or released from active military service under 
other than honorable conditions. 38 C.F.R. § 3.12(h).

A discharge to reenlist is a conditional discharge if (1) it 
was issued during World War I or II, the Korean Conflict, or 
the Vietnam Era, prior to the date the person was eligible 
for discharge under the point or length of service system, or 
under any other criteria in effect, or (2) it was issued 
during peacetime service prior to the date the person was 
eligible for an unconditional discharge.  See 38 C.F.R. § 
3.13(a); see also 38 U.S.C.A. § 101(18).  Except as provided 
in 38 C.F.R. § 3.13(c), the entire period of service 
constitutes one period of service and entitlement will be 
determined by the character of the final termination of such 
period of service.  See 38 C.F.R. § 3.13(b).

Despite the fact that no unconditional discharge may have 
been issued, a person shall be considered to have been 
unconditionally discharged or released from active military, 
naval, or air service when (1) the person served in the 
active military, naval, or air service for the period of time 
the person was obligated to serve at the time of entry into 
service; (2) the person was not discharged or released from 
such period at the time of completing that period of 
obligation due to an intervening enlistment or reenlistment; 
and (3) the person would have been eligible for a discharge 
or release under conditions other than dishonorable at that 
time except for the intervening enlistment or reenlistment.  
See 38 C.F.R. § 3.13(c).

In this case, after the appellant filed claims for diabetes 
mellitus and posttraumatic stress disorder, the RO denied 
entitlement to the benefits sought in September 2005 based on 
the character of his discharge from service. 

At the time of the appellant's enlistment into service on 
July 24, 1969, his initial obligated period of service was 
for three years.  The appellant served in Vietnam from August 
25, 1970, to July 6, 1971, during which time he developed 
severe drug problems.  Upon returning from Vietnam, the 
appellant was levied for Germany, but went Absent Without 
Leave (AWOL) on or about August 15, 1971, to avoid having to 
serve there.  He remained AWOL until on or about September 2, 
1972, a period totaling approximately 383 days.

The appellant subsequently requested separation for the good 
of the service in lieu of trial by court martial for his 
period of AWOL from August 15, 1971, to September 2, 1972.  
The request was accepted, and he received an undesirable 
discharge.

In May 1979, the appellant successfully petitioned the Army 
Discharge Review Board to upgrade his service discharge to 
General, under honorable conditions under 10 U.S.C.A. § 1553

By an Administrative Decision dated in October 1988, the RO 
addressed the question of whether the appellant's other than 
honorable discharge was a bar to receipt of VA benefits.  In 
this regard, the RO noted that VA will not recognize an 
honorable or general discharge issued on or after enactment 
of PL95-126 effective October 8, 1977, by a Discharge Review 
Board as setting aside a bar under 38 C.F.R. 3.12(c).  As 
such, the RO concluded that the discharge for the period from 
July 24, 1969, to September 25, 1972, was considered to be a 
statutory bar to VA benefits under 38 C.F.R. § 3.12(c)(6).  

As noted above, acceptance of undesirable discharge in lieu 
of trial by general court martial, as in this case, is a bar 
to the payment of benefits unless it is found that the person 
was insane at the time of committing the offense causing such 
discharge or release.  See 38 C.F.R. § 3.12(b).  Here, 
however, there is no evidence of record that the appellant 
was insane when he was AWOL from August 15, 1971, to 
September 2, 1972, and it has not been contended otherwise.  
An insane person is one who, while not mentally defective or 
constitutionally psychopathic, except when a psychosis has 
been engrafted upon such basic condition, exhibits, due to 
disease, a more or less prolonged deviation from his normal 
method of behavior, or who interferes with the piece of 
society, or who has so departed (become antisocial) from the 
accepted standards of the community to which by birth and 
education he belongs, as to lack the adaptability to make 
further adjustment to the social customs of the community in 
which he resides.  See 38 C.F.R. § 3.354(a); see also 
VAOPGCPREC 20-97.  However, there is no evidence of record 
showing a finding or diagnosis of insanity, to include during 
the appellant's period of service, or clinical evidence 
demonstrating the inability to distinguish right from wrong.  
The burden is on the appellant to submit competent medical 
evidence that he was insane at the time of his offenses.  See 
Stringham v. Brown, 8 Vet. App. 445, 449 (1995).

The Board notes the appellant's contention that he was coping 
with a heroin addiction during his AWOL period and wanted to 
avoid service in Germany because of the perceived prevalence 
of illegal drug use there.  The Board finds, however, that 
his explanation does not constitute compelling circumstances 
to warrant his prolonged unauthorized absence.  

Additionally, the Board acknowledges that the appellant's 
character of discharge was later upgraded to under honorable 
conditions by the Army Discharge Review Board.  As noted in 
the law and regulations above, however, this alone is not 
sufficient to remove the bar to VA benefits.  See 38 C.F.R. 
3.12(h).  A discharge review board could upgrade a character 
of discharge on an individual case basis removing a bar to 
benefits.  See 38 C.F.R. § 3.12 (h), supra.  However, in this 
case, the appellant's discharge was not upgraded on an 
individual basis but rather on a group basis.  As such, the 
bar to benefits established under 38 C.F.R. § 3.12(d) due to 
acceptance of an undesirable discharge in lieu of trial by 
general court-martial remains in effect.  See 38 C.F.R. § 
3.12(g),(h).

For the reasons stated above, the Board finds that the 
appellant's dishonorable discharge is a bar for benefits 
based on his period of service from July 1969 to September 
1972.  Consequently, the appellant has no legal entitlement 
to VA benefits based on disease or injury incurred between 
those dates, and his claim must be denied as a matter of law.  
See 38 C.F.R. § 3.12.  As the law is dispositive of the 
instant case, the benefit of the doubt rule is not for 
application.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The character of the appellant's service from July 1969 to 
September 1972 is a bar to entitlement to VA benefits; the 
appeal is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


